Citation Nr: 0740379	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-03 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability claimed as 
vertigo manifested by a loss of balance and dizziness.


REPRESENTATION

Appellant represented by:	  Daniel G. Krasnegor, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1961 to April 
1964, with approximately 5 years and 8 months of prior active 
duty service.  The veteran also served with the United States 
Army National Guard from April 1964 to March 1978 and had 
several periods of active duty for training and inactive duty 
for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, denied entitlement 
to service connection for vertigo and declined to reopen a 
service connection claim for a psychiatric disorder.  In 
February 1999, the veteran submitted a timely notice of 
disagreement (NOD) to the March 1998 rating decision 
regarding these issues; however, a Statement of the Case 
(SOC) was not issued before the appeal was certified to the 
Board.  In November 2002 the Board remanded these issues in 
order for the RO to provide the appellant with an SOC.  In 
January 2003, the RO issued an SOC with regard to these 
issues; however, the RO listed the issue of service 
connection for vertigo, also claimed as loss of balance and 
dizziness, as a claim to reopen which would require new and 
material evidence.  The Board notes that, since the veteran 
filed a timely NOD to the March 1998 rating decision, this 
decision was not final and his claim is one for entitlement 
to service connection for vertigo, not a claim to reopen a 
final decision.

In April 2005, the Board denied the appellant's claim of 
entitlement to service connection for vertigo and found that 
no new and material evidence had been presented to warrant 
reopening his claim for entitlement to service connection for 
a psychiatric disorder.

The veteran appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 order, the Court vacated and remanded the 
Board's decision to deny service connection for a disability 
claimed as vertigo, manifested by a loss of balance and 
dizziness, and affirmed the Board's decision that determined 
that no new and material evidence had been submitted to 
reopen the appellant's claim for service connection for a 
psychiatric disorder.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the notification provided to the 
veteran indicated that his claim was to reopen a final 
decision regarding service connection for a disability 
claimed as vertigo, manifested by a loss of balance and 
dizziness.  As noted above, the veteran filed a timely notice 
of disagreement to the March 1998 rating decision, and 
therefore, his claim is one for entitlement to service 
connection.  On remand, the AOJ must issue an appropriate 
notification to the appellant that informs him of any 
information and evidence not of record (1) that is necessary 
to substantiate the service connection claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2007).

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date or a disability rating, if service connection 
is granted on appeal.  On remand, the AOJ must provide such 
notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The Court, in its November 2006 Order, vacated the Board's 
April 2005 denial of service connection for a disability 
claimed as vertigo, manifested by a loss of balance and 
dizziness, in order for the Board to obtain medical records 
that are potentially relevant to the appellant's claim.  In a 
November 2003 NOD for his claim of entitlement to service-
connection for Meniere's syndrome, the veteran informed VA 
that he was receiving treatment for Meniere's syndrome 
through the VA clinic in Mayaguez, Puerto Rico.  Since 
vertigo is a symptom of Meniere's syndrome, these records may 
provide necessary evidence concerning the veteran's service 
connection claim for a disability claimed as vertigo 
manifested by a loss of balance and dizziness.  The Court 
found that the Board failed to obtain these medical records 
and, as such, did not consider them in the April 2005 
decision.  On remand, the AOJ should obtain these missing 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the AOJ must send the 
appellant a corrective notice, that: (1) 
explains the information or evidence 
needed to establish service connection 
for a disability claimed as vertigo 
manifested by a loss of balance and 
dizziness; (2) informs him of what he 
needs to provide; (3) what information VA 
has or will provide; (4) requests or 
tells the appellant to provide any 
evidence in his possession that pertains 
to his claim; and (5) what is needed to 
establish an effective date or a 
disability rating, if service connection 
is granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his vertigo, loss of 
balance and dizziness.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, the AOJ should obtain the 
veteran's medical records reflecting his 
treatment for Meniere's syndrome at the 
VA clinic in Mayaguez, Puerto Rico.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


